RANKIN, Associate Judge,
dissenting:
The sole question that must be decided in this appeal is whether appellant’s confinement at St. Elizabeths Hospital for-treatment pursuant to the Sexual Psychopath Act (“SPA”) D.C.Code § 22-3503, et seq., after he had pleaded guilty to criminal offenses but before he was sentenced, qualifies for credit against his sentence under the District of Columbia Good Time Credits Act of 1986 (“GTCA”), D.C.Code § 24-431.1 It is a ques*612tion of statutory construction, therefore, applicable canons of construction must guide the analysis and the outcome. “When interpreting statutory language, this court gives effect to the plain meaning of the words and ‘absent a clearly expressed legislative intention to the contrary, that language must ordinarily be regarded as conclusive.’ ” Zhou, et. al., v. Jennifer Mall Restaurant Inc., 699 A.2d 348, 351 (D.C.1997) (citing West End Tenants Ass’n v. George Washington Univ., 640 A.2d 718, 726 (D.C.1994))(quoting Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980)); moreover, “It is an elementary rule of construction that effect must be given, if possible, to every word, clause and sentence of a statute.” 2A Norman J. Singer, Southerland Statutory Construction 46.06 (5th ed.1993). In my view, my colleagues in the majority have failed to adhere to these fundamental canons of construction in holding that appellant must receive credit against his sentence for the time that he was committed to the hospital. Instead, they have employed a methodology of construction which purports to achieve a legislative purpose by ignoring the plain meaning of statutory language and by eliminating certain language from the statute which, if given effect, would present a clear bar to the majority’s holding. I must respectfully dissent.
The majority’s opinion rests on their conclusion that § 24-431(a) and (c), read together, mean that a person who is adjudicated a sexual psychopath while criminal charges are pending, is in custody as a result of the offenses for which sentence is imposed because: (1) the evidence which underlies the offenses also comprises some part of the evidence that was considered in the SPA proceeding, and, (2) the commitment was for court ordered treatment. This conclusion is based on a strained and flawed legal analysis.
I.
In part three of Judge Steadman’s opinion, the reader will find a complete explication of the Sexual Psychopath Act as it relates to this appeal. The Act, though situated within the criminal code, is a self-contained chapter. It establishes a proceeding independent of any criminal proceeding, for the civil commitment for treatment, in a confined setting, of dangerous sexual predators. Anticipating that such uncontrollable and dangerous sexual proclivities will likely often result in criminal prosecutions, the authors of the Act included in its provisions a means for implementing civil commitment proceedings, not as an alternative or an adjunct, but in addition to and separate from the pending criminal case. If there is a criminal proceeding underway when the Act is triggered, that proceeding is automatically stayed until a disposition of the SPA proceeding is achieved. If the individual is found to be a sexual psychopath he is treated until either he no longer presents as a danger to others, or, until the statement which triggered the Act is withdrawn. Significantly, in the circumstances presented by this appeal, if the person is pending sentence, he must be delivered by the hospital to the court which has jurisdiction in the criminal matter, so that the court can proceed in the criminal case.
II.
Prior to the enactment of the GTCA of 1986, the local jurisdiction had no codified grant of good time credit for pre-sentence custody, instead, the local practice simply followed federal law. The GTCA of 1986 was designed to be a comprehensive system for awarding good time credits to prisoners in custody and on parole. The statute established educational credits; meritorious credits; jail time and parole credits. It also established limits on the category of persons who are deemed eligible to receive good time *613credits. For example, educational and meritorious good time credits are not available to persons who are convicted of crimes of violence, § 24-429.2; and, in order to receive jail time credit on a sentence, the person must have been in custody as a result of the offenses for which the sentence was imposed. The phrase “as a result of the offense for which the sentence was imposed” is at the very core of § 24~431(a). It is the sine qua non for jail time credit and our duty is to find legislative intent in the language of the Act, Zhou, supra, 699 A.2d at 351. Arguably, one need look no further than the plain language of subsection (a) to see that credit against a criminal sentence for pre-sentence custody is available only to a person whose custody stemmed directly from the criminal charge[s]. If one finds ambiguity in the language of subsection(a), the recourse required by law is to examine the history of the Act in order to determine legislative purpose. While there is no recorded history that deals with the question before us, in United States Parole Comm’n v. Noble, 693 A.2d 1084 (D.C.1997) (“Noble I ”) affd en banc, 711 A.2d 85 (D.C.1998) (“Noble II ”), Judge Ferren, writing for the majority, collected some enlightening history of this Act. That history reflects the City Council’s concern for public safety and sound public policy in the administration of criminal justice as it considered the language of various markups of the bill that was to become the GTCA of 1986. The court’s en banc decision in Noble (Noble II), though deciding a different question of interpretation of the GTCA, is nevertheless instructive on the point of legislative purpose. The holding in Noble, that a parolee whose parole is revoked does not receive credit against his sentence under § 24-431(a), was based on the court’s view that the GTCA did not revoke by implication a longstanding pri- or law that barred such credit. Noble’s holding supports my reading of subsection (a) insofar as it recognizes reasonable limitations on the granting of good time credits. In my view, the majority cannot find support for its holding in the legislative history of the GTCA. The plain language of the Act and its legislative history indicate that a person who is in pre-sentence custody for reasons other than the offenses for which sentence is imposed, cannot receive good time credit for that period of confinement. See Ali v. District of Columbia, 612 A.2d 228, 230 (D.C.1992). In my judgment, it is too clear for serious debate that appellant’s confinement at John Howard Pavilion as a result of the SPA adjudication takes that period of custody outside the reach of the GTCA. The majority’s claim of a “close relationship” between the SPA and criminal proceedings is an inadequate basis upon which to rest its holding; likewise, the fact that the SPA proceeding arose during the pendency of a criminal proceeding and that evidence of the charges in that case was a part of the evidence which led to appellant’s commitment as a sexual psychopath, provides an insufficient rationale for holding that the GTCA applies to his case. The majority concedes as much but argues that § 24-431(c) resolves the issue in appellant’s favor.
III.
Section 24-431(c) provides:
Any person who is sentenced to a term of confinement in a correctional facility or a hospital shall have deducted from the term all time actually spent, pursuant to a court order, by the person in a hospital for examination purposes or treatment prior to trial or pending an appeal.
As construed by the majority, this section should be read as follows:
Any person who is sentenced to a term of confinement in a correctional facility or a hospital shall have deducted from the term all time actually spent, pursuant to a court, by the person in a hospital for examination purposes or treatment.
Of course this construction, which seems to eliminate legislative words as mere verbiage, is only permissible if the language used by the City Council actually belies its legislative purpose, or, if application of the language would lead to absurd or inequitable results. See Duvall v. United States, 676 A.2d 448 (D.C.1996); Peoples Drug Stores v. District of Columbia, 470 A.2d 751, 754 (D.C.1983); Mulky v. United States, 451 A.2d 855, 857 (D.C.1982). Just as the majority’s opinion acknowledges that Shelton really was not at *614the Hospital as a result of the offenses for which he was sentenced, see ante at p. 610 and n. 18 (“To be sure, as a technical matter ... it is not the criminal acts themselves which form the basis for SPA commitment.”), it likewise concedes that the plain language of this section renders it inapplicable to appellant’s case, see ante at p. 610 (“It is true that the subsection does not literally cover the case before us_”). The GTCA is inapplicable to appellant’s case under the plain meaning of the language of the Act; it is inapplicable by its legislative history; the remaining question in pursuing a statutory interpretation that is faithful to primary and general canons of construction is whether the plain reading leads to an absurd or inequitable result. See Duvall, supra, 676 A.2d at 452 (citing Elm City Broadcasting Corp. v. United States, 98 U.S.App.D.C. 314, 319, 235 F.2d 811, 816 (1956)).
I agree with the majority’s view that appellant’s tenacious determination, over government objection, to have the court order him to the Hospital as a sexual psychopath has no probative value on the question of whether he was in custody pursuant to court order. It does obviously carry some weight, however, in the determination of whether a decision to deny him good time credit leads to an inequitable or absurd result. In that regard, it is not only fair to consider that he was at the hospital at his own insistence, it is also fair to consider that when he grew tired of his confinement at the Hospital, and presumably, tired as well of his disagreements with the treatment team over the treatment regimen, he motioned the court to have the government withdraw the sexual psychopath statement. It is well to remember that the government never contended that a treatment program existed at the Hospital, which could reasonably be expected to cure appellant of his pedophilia.2 The hospital was his idea and interrupting the due course of the criminal proceedings was entirely unnecessary to the prosecution of the criminal case. In his motion to vacate his commitment as a sexual psychopath and to have the criminal case proceed, appellant made a curious reference to his confinement to the hospital as an “alternate sentencing structure.” There is no other indication in the record that this commitment was perceived by the parties or the court as a sentencing alternative. Of course, a sentencing alternative, in the vernacular of the criminal law, means an alternative to incarceration, usually imposed as a condition of probation upon entry of sentence • and final judgment. This period of confinement at the Hospital was not an alternate sentencing structure; it was a civil commitment of a sexual psychopath, independent of his criminal prosecution. Because he had pleaded guilty, he was neither pending trial nor pending appeal. Fundamental rules of statutory construction inevitably lead to the conclusion that the GTCA does not apply to his sentence.

. There is in fact another issue raised by appellant which parallels this central issue, namely, whether the trial court was obliged under § 24-431(a), to decide the question of whether or not he was entitled to receive credit off his sentence for his time at the hospital. Although this issue was squarely presented to the court below at the sentencing hearing, the court declined to make the decision. Instead, the court stated that it would leave the decision to the Department of Corrections. See supra, note 8. Appellant contends that the trial court was compelled to decide the question rather than defer to the discretion of the Department of Corrections. I agree. • The court was faced with a justiciable controversy involving a question of statutory interpretation of first impression. It is the duty of the judiciary to say what the law is. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803). Section 24-431(a) states "When entering the final order in any case, the court shall provide that the person be given credit for the time spent in custody....” When it passed sentence and entered judgment, the court entered the final order. See West v. United States, 346 A.2d 504 (D.C.1975). In the routine case where the sole issue regarding credit is one of computation, the trial court’s practice of leaving that task to the Department of Corrections is appropriate, because that agency is presumed to have accurate records of a person’s pre-sentence confinement. This case was not routine and it was the judge’s duty under the statute to decide whether appellant’s confinement to the hospital comes within the scope of the GTCA. The majorily acknowledges the court’s "ultimate jurisdiction” to decide the dispute, ante, note 11; however, its disposition of the appeal avoids holding that the trial court erred in refusing to rule on the issue.
Appellant also half-heartedly raises a constitutional claim, contending that failure to credit his hospital time against his criminal sentence will result in a violation of his right to equal protection under the law. He argues that without the deduction his term of incarceration will exceed the maximum legal sentence. Appellant cites us to authorities that stand for the proposition that a person who is held in pre-sentence custody as a result of the conduct for which sentence is imposed, must be given credit for the pre-sentence custody. This proposition is fully consistent with *612D.C. law as codified in § 24-431(a). Nevertheless, two jurisdictions have specifically held that confinement following a guilty plea under sexual predator statutes does not create an entitlement to credit against a subsequent criminal sentence. Dorfman v. State, 351 So.2d 954 (Fla.1977); State v. Newell, 126 Vt. 525, 236 A.2d 656 (Vt. 1967). For reasons stated in the text, infra, appellant’s confinement at St. Elizabeths was not as a result of the crimes for which he was sentenced, therefore, his equal protection argument has no merit.


. Mental health professionals as well as corrections’ professionals have found the search for an effective treatment regimen for child molesters to be elusive. See for example: United States Department of Justice National Institute of Corrections, Questions and Answers On Issues Related to the Incarcerated Male Sex Offender (1988); Kim English, "Does Sex Offender Treatment Work? Why Answering This Question is So Difficult;” "Managing Adult Sex Offenders in the Community — A Containment Approach,” American Probation and Parole Association (January 1996).